Citation Nr: 1234471	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO. 08-03 417A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Mauka Physical Therapy on February 1, 2007.

(The Veteran's claim of service connection for a chronic disability manifested by the loss of use of the Veteran's hands and his claim for an automobile and/or automobile adaptive equipment will be the subject of a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center in Honolulu, Hawaii.  Jurisdiction over the appeal currently resides with the regional office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2008, the Veteran filed a notice of disagreement as to the earlier February 2008 decision by the VA Medical Center in Honolulu, Hawaii that denied his claim for payment or reimbursement for medical care provided by Mauka Physical Therapy on February 1, 2007.  See 38 C.F.R. § 20.201 (2011) (a notice of disagreement requires a written communication expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result).  No further action was taken by VA.  Therefore, the Board finds that this claim must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice).

Accordingly, this matter is REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a SOC with respect to the claim for payment or reimbursement for medical care provided by Mauka Physical Therapy on February 1, 2007.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

